NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ANTHONY JOHNSON,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2618
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01509-VJW, Judge Victor J. Wolski.
                 ______________________

               Decided: January 17, 2017
                ______________________

   ANTHONY JOHNSON, Philadelphia, PA, pro se.

    JEFFREY D. KLINGMAN, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
DOUGLAS K. MICKLE.
                ______________________

   Before PROST, Chief Judge, NEWMAN, and DYK, Circuit
                        Judges.
2                                             JOHNSON   v. US



PER CURIAM.
    Anthony Johnson appeals the judgment of the United
States Court of Federal Claims dismissing his complaint
for lack of subject matter jurisdiction. Johnson also
appeals the Court of Federal Claims’ denial of his motion
to amend his complaint as futile because the additional
asserted claim was also beyond the court’s jurisdiction.
We affirm.
                       BACKGROUND
    Between January and October of 2015, Johnson filed
three civil suits in the United States District Court for the
Eastern District of Pennsylvania. In these cases, Johnson
alleged that various state and federal judges had con-
spired to rule against him in the past due to his race.
Each of these cases was dismissed by the district court
judge for failure to state a claim. In response to these
dismissals, on December 14, 2015, Johnson filed a com-
plaint in the Court of Federal Claims, pursuant to the
Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346(b),
alleging that these dismissals constituted a tort because
they exhibited a systematic pattern of summarily dismiss-
ing civil rights cases filed by African Americans. The
complaint names U.S. District Court Judges Alejandro,
O’Neill, and Rufe, U.S. Court of Appeals for the Third
Circuit Clerk of Court Waldron, and the United States, as
defendants.
    In the complaint, Johnson alleged two causes of
action. First, Johnson alleged that the defendants en-
gaged in a tort by “manipulat[ing] . . . procedural due
processes . . . governing the summary dismissal protocols
[] [f]or the unlawful purpose of eliminating the
gu[a]ranteed right to a jury trial of African Americans
suing white federal officers of the Court.” JA 8. Second,
Johnson alleged that the defendants engaged in a tort by
“secretly misusing” taxpayer monies “for the purpose of
JOHNSON   v. US                                          3



sabotaging the right to a jury trial.” JA 9. According to
Johnson, this misuse also amounted to a breach of fiduci-
ary duty by the United States as a trustee of taxpayer
funds.
    On February 26, 2016, Johnson moved to amend his
complaint by supplementing, as an additional allegation,
the fact that Judge O’Neill issued an order requiring
Johnson to show cause on why an injunction should not be
issued to prevent him from filing additional lawsuits
raising the same subjects as the cases that had already
been dismissed by the district court in 2015.
    The Court of Federal Claims dismissed Johnson’s
complaint. First, the court noted that “claims made under
the Federal Tort Claims Act are outside of our court’s
subject-matter jurisdiction.” JA 16. Second, with respect
to the misuse of taxpayer funds, the court noted that
Johnson failed to specify how the funds were misused.
Finally, with respect to Johnson’s motion to amend his
complaint, the court denied the motion as futile because
reviewing the actions of a federal district court is beyond
the jurisdiction of the Court of Federal Claims.
   Johnson appeals.      We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review de novo a decision by the Court of Federal
Claims to dismiss for lack of jurisdiction. Radioshack
Corp. v. United States, 566 F.3d 1358, 1360 (Fed. Cir.
2009).
    Even apart from the impropriety of bringing a tort
claim against the government for actions of federal judges
in their decision-making capacities, it is clear that the
Court of Federal Claims lacks jurisdiction over claims
against the government under the FTCA. See 28 U.S.C.
§ 1491(a)(1). “The plain language of the Tucker Act
4                                           JOHNSON   v. US



[which created Court of Federal Claims jurisdiction]
excludes from the Court of Federal Claims jurisdiction
claims sounding in tort.” Rick’s Mushroom Serv., Inc. v.
United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008).
Therefore, the Court of Federal Claims correctly dis-
missed Johnson’s tort claims for lack of jurisdiction.
    On appeal, Johnson argues that the United States
breached its fiduciary duty by misusing taxpayer funds.
Taxpayers lack standing to sue for alleged misuse of tax
funds. Ariz. Christian Sch. Tuition Org. v. Winn, 563 U.S.
125, 134–36 (2011).
    Finally, with respect to Johnson’s motion to amend
his complaint to supplement allegations concerning a
district court injunction, we agree that “the Court of
Federal Claims does not have jurisdiction to review the
decisions of district courts.” Joshua v. United States, 17
F.3d 378, 380 (Fed. Cir. 1994).
                      AFFIRMED
                         COSTS
    No costs.